FILED
                             NOT FOR PUBLICATION                            JUL 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM RUPERT and CAROL                         No. 11-15867
SLATER, as individuals and as successors
in interest to Ronald E. Bushnell,               D.C. No. 3:10-cv-00721-SI
deceased,

               Plaintiffs - Appellants,          MEMORANDUM *

  v.

BARBARA J.R. JONES, individually,
and/or in their Official Judicial and/or
Administrative Capacities; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                              Submitted July l7, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                 11-15867
      William Rupert and Carol Slater appeal pro se from the district court’s

judgment dismissing their 42 U.S.C. § 1983 action alleging constitutional

violations in connection with the seizure and sale of real property to settle the tax

debts of Ronald Bushnell. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009), and we

affirm.

      The district court properly dismissed the claims against the defendant judges

for their alleged mishandling of Slater’s state court claims because the judges are

entitled to absolute immunity. See Sadoski v. Mosley, 435 F.3d 1076, 1079 (9th

Cir. 2006).

      The district court properly dismissed the claims against the remaining

defendants based on res judicata because Slater and Rupert are precluded from

litigating any claim which “arises out of [the same] antecedent primary right and

corresponding duty” as addressed in Slater’s previous litigation “regardless of the

specific remedy sought or the legal theory . . . advanced.” Boeken v. Philip Morris

USA, Inc., 230 P.3d 342, 348 (Cal. 2010) (internal quotation marks omitted); see

also State Farm Mut. Auto Ins. Co. v. Salazar, 318 P.2d 210, 212 (Cal. Ct. App.

1957) (applying this principle even where no trial on the merits occurred).




                                           2                                     11-15867
      Rupert and Slater’s motion for judicial notice is granted. Their remaining

contentions are without merit.

      AFFIRMED.




                                         3                                   11-15867